Citation Nr: 0822732	
Decision Date: 07/10/08    Archive Date: 07/14/08	

DOCKET NO.  99-06 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle disability. 

2.  Entitlement to a temporary total rating based on surgical 
or other treatment necessitating convalescence for the left 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1968 to 
September 1971.  

The veteran's claims were previously before the Board and 
were remanded for further development in August 2003.  


FINDINGS OF FACT

1.  There is no longer a question or controversy regarding 
the veteran's claims for service connection for a chronic 
left ankle disability or for a temporary total rating of 
100 percent based on surgical or other treatment 
necessitating convalescence for a left ankle disability.  

2.  In view of the favorable adjudication of the claims of 
service connection for a left ankle disability and a 
temporary total rating based on hospitalization with 
convalescence, the appeal is moot.


CONCLUSION OF LAW

The veteran's claims for service connection for a left ankle 
disability and for a temporary total disability rating of 
100 percent based on surgical or other treatment 
necessitating convalescence for a left ankle disability are 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The aforementioned issues were remanded by the Board in 
September 2005 for further development.  Following the 
development, a rating decision by the Appeals Management 
Center in Washington, D.C., dated January 10, 2008, granted 
entitlement to service connection for arthritis of the left 
ankle, to include residuals of a twisting injury.  In 
addition, a temporary total disability rating of 100 percent 
was assigned, effective February 11, 1997, based on surgical 
or other treatment necessitating convalescence for the ankle.  
A 10 percent rating was assigned for the ankle disability 
from April 1, 1997.  The veteran was notified of the 
determination by communication dated May 30, 2008.  
Accordingly, there are no longer appellate issues for the 
Board to consider and the appeal is therefore moot and 
unnecessary.  Without jurisdiction to review the claim, it 
must be dismissed without prejudice.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.101.  


ORDER

The appeal for entitlement to service connection for a 
chronic left ankle disability is dismissed.

The appeal for entitlement to a temporary total rating based 
on hospitalization for service-connected disability with 
convalescence is dismissed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


